Exhibit 10.2



AMENDMENT

TO

EMPLOYMENT AGREEMENT



 

 

The Parties to the Employment Agreement between MapInfo Corporation, One Global
View, Troy, New York 12180 and Gavin Lennox, which has been effective since
August 1, 2002 ("Employment Agreement") have agreed to Amend their agreement in
the following limited respects:



1.     The base salary stated in Paragraph 2.1 of the Employment Agreement
changes to "One Hundred Sixty Five Thousand Dollars ($165,000)."



2.     The above amendment will be effective from May 1, 2003.



3.     All other provisions of the Employment Agreement remain in full force and
effect.



IN WITNESS WHEREOF, the Parties hereto have executed this Amendment Agreement as
of the effective date stated herein.



 

 

MAPINFO CORPORATION




/s/Gavin Lennox                            
Gavin Lennox
Group Vice President:
of Strategic Business Unit Operations


/s/ Mark Cattini                                  
Mark Cattini
President and CEO

Date:June 3, 2003

Date: June 2, 2003

 

 